MEMORANDUM OPINION


No. 04-09-00471-CV

IN RE Marrs BOWMAN

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	August 19, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered the petition for a writ of mandamus filed by relator Marrs Bowman,
and is of the opinion that relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's
petition for a writ of mandamus is denied.
							PER CURIAM
1.  This proceeding arises out of Cause No. 2008-CI-09303, styled Kayla McGloin v. Marrs Bowman, pending
in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding; however, the
challenged orders were signed by the Honorable Gloria Saldaña, presiding judge of the 224th Judicial District Court,
Bexar County, Texas.